582 F.2d 1015
UNITED STATES of America, Plaintiff-Appellee,v.Miguel RODRIGUEZ, Defendant-Appellant.
No. 78-5288

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 27, 1978.
Miguel A. Suarez, P. A., Miami, Fla., for defendant-appellant.
Jack V. Eskenazi, U. S. Atty., Paul D. Lazarus, Linda Collins Hertz, Asst. U. S. Attys., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before BROWN, Chief Judge, COLEMAN and VANCE, Circuit Judges.
PER CURIAM:


1
A jury found Miguel Rodriguez guilty of possession of heroin with intent to distribute, distribution of heroin, and conspiracy both to possess and to distribute heroin.  Appellant, through different counsel than the attorney who represented him at all proceedings in the District Court, appeals on the sole ground that he was denied effective assistance of counsel at trial.  The law of this Circuit is that claims of inadequate representation cannot be determined on direct appeal where such claims were not raised before the District Court and there has been no opportunity to develop and include in the record evidence bearing on the merits of the allegations.  See United States v. Prince, 5 Cir., 1972, 456 F.2d 1070; United States v. Hunter, 5 Cir., 1969, 417 F.2d 296.  The convictions are affirmed without prejudice to the right of Rodriguez to raise the issue of ineffective assistance of counsel in a proper proceeding pursuant to 28 U.S.C. § 2255.


2
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I